       Case 3:19-cv-00966-VLB Document 1 Filed 06/21/19 Page 1 of 12



To:

Attorney General’s Office

55 Elm Street

PO Box 120

Hartford, CT 06141-0120

                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

----------------------------------------------------------------------X

COLLEEN KERWICK (aka NICHAIRMHAIC)



- against -



STATE OF CONNECTICUT

--------------------------------------------------------------------X

                                     VERIFIED COMPLAINT

1.      This case involves violations of the International Human Rights of an Irish

Citizen, who resides in Connecticut on a Greencard as a “Permanent Resident Alien”. To

wit, The State of Connecticut has deprived Plaintiff of her right to travel with her child to

experience her family and culture in Ireland; her right to free speech; her right to be free

from coercive control and her right to be free from psychological torture by proxy of an

officer and/or officers of the courts of the State of Connecticut and/or other agents of

the State of Connecticut.




                                                    1
      Case 3:19-cv-00966-VLB Document 1 Filed 06/21/19 Page 2 of 12



                            THE ALIEN TORT CLAIMS ACT



2.      The Alien Tort Claims Act 28 U.S.C. Section 1350 confers Federal subject-matter

jurisdiction when an Alien sues for a Tort committed in violation of law of nations or of a

treaty of the United States of America. e.g., Kadic v. Karadzic 70 F.3d 23264 USLW

2231 (2nd Circuit, 1996); Filártiga v. Peña-Irala, 630 F.2d 876 (2d Cir. 1980); Xuncax v.

Gramajo 886 F.Supp. 162 1995 WL 254818 (D. Mass. 1995); Abebe–Jira v. Negewo, 72

F.3d 844, 848 (11th Cir.1996); Hilao v. Estate of Marcos (In re Estate of Ferdinand

Marcos, Human Rights Litig.), 25 F.3d 1467, 1475 (9th Cir.1994)

3.     The Alien Tort Claims Act, 28 U.S.C. § 1350, states in full: “The district courts

shall have original jurisdiction of any civil action by an alien for a tort only, committed in

violation of the law of nations or a treaty of the United States.” Filártiga v. Peña-Irala,

630 F.2d 876 (2nd Cir. 1980). On its face, the statute specifies that, to state a claim,

plaintiffs must (i) be “aliens,” (ii) claiming damages for a “tort only,” (iii) resulting from

a violation “of the law of nations” or of “a treaty of the United States.”



                                       THE PARTIES



4.      Plaintiff is an Irish citizen from the Republic of Ireland. All of her family live

and have always lived in Kilkenny City. Plaintiff is in America on a Greencard.

Plaintiff is a survivor of domestic violence, isolation and coercive control in her

brief three year relationship including marriage to an American. Plaintiff endured and

continues to endure domestic violence isolation and coercive control via


                                              2
      Case 3:19-cv-00966-VLB Document 1 Filed 06/21/19 Page 3 of 12



proxy of an officer and/or officers of the court who profitized abuse for eight years

thereafter and continuing. Plaintiff herein enjoys joint custody and currently primary

residence of the now nine (9) year old child who is a dual citizen of the Republic of

Ireland in the European Union and of the United States of America.

5.     Defendant is the State of Connecticut, vicariously liable for its judicial officers,

quasi-judicial officers and officers of the court whom they license. The State of

Connecticut is vicariously liable for the maintenance, management and control of all

officers of the court whom it licenses.



       IMMUNITY IS WAIVED FOR INTENTIONALLY WRONGFUL ACTS



6.     Any Court is classified as a state actor by UN General Assembly Resolution

56/83 which defines the Responsibility of States for Intentionally Wrongful Acts.

7.     There is no immunity for intentionally wrongful acts. See Morgan v. Swanson,

659 F.3d 359, 370–71 (5th Cir. 2011); District of Columbia v. Wesby, 138 S. Ct. 577, 589

(2018) (quoting Reichle v. Howards, 566 U.S. 658, 664 (2012); Goodson v. City of

Corpus Christi, 202 F.3d 730, 736 (5th Cir. 2000). In any event, the purposive intent of

immunity cannot justify immunity today where judicial officers and officers of the court

are virtually always indemnified by their employing government so the prospect of

liability will not dampen the ardor.




                                            3
      Case 3:19-cv-00966-VLB Document 1 Filed 06/21/19 Page 4 of 12


                 VIOLATIONS    OF   CUSTOMARY                         AND
                         INTERNATIONAL   LAW


8.     The determination of what offenses violate customary international law, is

discerned from myriad decisions made in numerous and varied international and

domestic arenas. Accordingly, in determining what offenses violate customary

international law, courts must proceed with extraordinary care and restraint. Norms of

contemporary international law can also be determined by consulting works of jurists

writing professedly on public law, by general usage or by laws and regulations.

9.     Plaintiff has been subjected to deprivation of human rights. Article 12 of the

Universal Declaration of Human Rights provides that “No one shall be subjected to

arbitrary interference with his privacy, family, home or correspondence, nor to attacks

upon his honour and reputation. Everyone has the right to the protection of the law

against such interference or attacks”. Plaintiff has been subjected to attacks on her home

and family for eight (8) years that the Family Courts have rewarded and encouraged

officers of the State Courts using domestic violence and coercive control and strategic

arrest attempts and ex parte motions and financial abuse as a child custody strategy for

his client (Plaintiff’s ex-husband). The courts of the State of Connecticut have allowed it.

10.     The domestic violence counseled by officers of the State Court and rewarded by

the Family Courts is also criminal under international law. The Domestic Violence Act

2018; An tAcht um Fhoréigean Baile, 2018 (Ireland) provides that “A person commits

an offence where he or she knowingly and persistently engages in behaviour that (a) is

controlling or coercive, (b) has a serious effect on a relevant person, and (c) a reasonable

person would consider likely to have a serious effect on a relevant person. (2) For the

purposes of subsection (1), a person’s behaviour has a serious effect on a relevant person

if the behaviour causes the relevant person— (b) serious alarm or distress that has a
                                             4
      Case 3:19-cv-00966-VLB Document 1 Filed 06/21/19 Page 5 of 12



substantial adverse impact on his or her usual day-to-day activities” (sic). Mother lives in

constant fear for the past eight (8) years on account of being subjected to the isolation and

coercive control as counseled by officers of the Court and facilitated, rewarded and

encouraged by the Family Courts. Plaintiff has been physically and psychologically

assaulted for her reactions to the assault to be recorded as proposed evidence of an

instability they attempt to create. Financial abuse is also rewarded with an unlevel

playing field, where the self-represented party (on account of lack of finances) not only

loses objectivity but also the subpoena power of the court for discovery. The courts of the

State of Connecticut have allowed, rewarded and encouraged the use of domestic

violence and coercive control as a child custody tool.

11. Plaintiff has been subjected to cruel, inhuman or degrading treatment. Article 5 of


the Universal Declaration of Human Rights states, "No one shall be subjected to

torture or to cruel, inhuman or degrading treatment or punishment." Plaintiff, a foreign

national and attorney at law from a respectable family without any personal or family

history of mental illness, has been ordered to undergo family relations evaluations and

multiple psychological evaluations and been exposed to scores of motions for ex parte

psychological evaluations, as an officer and/or officers of the court seek to check in to

determine if the abuse by proxy they appear to counsel is working. Moreover, officers of

the court proactively seek to be rewarded should there be any fruits of their contumacious

conduct. The courts of the state of Connecticut have allowed it.


12. Plaintiff has been retaliated against for voicing her concerns about a family court




                                             5
      Case 3:19-cv-00966-VLB Document 1 Filed 06/21/19 Page 6 of 12



system which appears to reward and encourage domestic violence, isolation and coercive

control in lieu of encouraging officers of the court to serve as “counselors at law”.

Article 19 of the Universal Declaration of Human Rights adopted in 1948 states

simply that "Everyone has the right to freedom of opinion and expression; this right

includes freedom to hold opinions without interference and to seek, receive, and impart

information and ideas through any media and regardless of frontiers.". For one of many

examples, after Plaintiff testified at the Legislative Office Building in 2014 about

Guardian Ad Litem Billing, a quasi-judicial officer of the court and Guardian ad Litem

changed her recommendation from joint physical custody to a period of supervised

visitation in retaliation. The Courts of the State of Connecticut allowed it.


13. Plaintiff has been denied equal access to the law, in violation of Article 14 of the


European Convention on Human Rights. Plaintiff has been treated in a discriminatory

manner. In fact, the State of Connecticut, including the Judicial Branch, has a fully

executed Memorandum of Understanding effective February 26, 2010 and continuing

to prima facie discriminate against Mothers. The execution of this agreement

establishes intent to discriminate. It states in pertinent part that "fathers who are

separated from their children suffer adverse psychological consequences such as

depression and low self-esteem and are often marginalized from society" See Pg. 3, para

2. It states that "The Judicial Branch...shall... seek opportunities for funding, consistent

with the Divisions mission to support positive father involvement". Pg. 12, para 7. No

such provision exists for Mothers.




                                              6
      Case 3:19-cv-00966-VLB Document 1 Filed 06/21/19 Page 7 of 12



14.     Plaintiff has endured Discrimination in due process and application of the best

interests of the Minor Child in practice. On December 20, 2013 an officer of the Court

Atty. Jon Kukucka filed an uncertified ex parte motion and then a second pre-written ex

parte motion asking for sole custody for his client. He lied to the court that an Amber

Alert was being processed by the Avon Police and that Plaintiff herein was absconding.

There was no Amber Alert. Plaintiff had been with his client that day and was seen by his

Marshall driving around before parking outside her home. Plaintiff could not restore

custody for eleven months due to strategic delays and continuances as an officer of the

court licensed by the State of Connecticut attempted to use Plaintiff herein’s reaction to

the fraud against Plaintiff, although no custody evaluation had ever recommended that the

best interests of the Minor Child was to have less than 50% physical custody/ parenting

time with Plaintiff herein. The ability of an American Father to switch custody on a lie in

an hour via an unscrupulous counsel must be juxtaposed against Plaintiff’s experience

with attempting to modify orders as a female and foreign national. On December 20,

2016 Plaintiff herein filed a Motion to Modify custody. The change of circumstances was

that Father was “terminated” from his partnership and broker dealer and had his license to

sell financial products “suspended” and then placed on a “two year period of supervision”

for his lack of ethics. Despite these ethical violations being publicly disclosed by the

Government’s own Securities and Exchange Commission and Financial Industry

Regulatory Authority as a matter of public record, an office of the court again boldfaced

lied to the court that Mother had “made up” a “fantastic” tale. In lieu of the family

relations recommendations being admitted, the State Court went on to ignore discovery

demands and standing orders for financial disclosures to stonewall Plaintiff and delay


                                            7
      Case 3:19-cv-00966-VLB Document 1 Filed 06/21/19 Page 8 of 12



modification in the best interests of the minor child. There is no objection filed,

modification is in the minor child’s best interests pursuant to the court’s own

recommendations from a court ordered family relations evaluation and no decision has

been entered in thirty (30) months. Plaintiff has not been treated equally to an American

Man in the application of best interests and the courts have allowed abuse as a strategy.

15. Plaintiff has endured Discrimination in Right to Travel, Family and Culture.

Plaintiff’s last four (4) motions for entry of orders re vacation schedules to Ireland to see

her family and culture with her child have not been ruled on. A flight left with two empty

seats. The American Father holds the minor child’s passport and has no restrictions on his

freedom to travel and see his family and culture with the minor child. The freedom of

travel, family and culture has not been applied equally.


16.   Plaintiff has endured Discrimination in Application of Best Interests of the Minor

Child. The American Father was charged with felony child abuse without law

enforcement even speaking to Plaintiff in advance in April 4, 2012. Prior thereto, the

Police referred a matter to Great crimes when Petrol was placed in the brake fluid of

Plaintiff’s car after the American Father took out a major life insurance policy with

Lincoln Financial as agent and beneficiary on Plaintiffs life and after Plaintiff had asked

for a divorce in February 2010. GEICO paid for the repairs as tampering was confirmed.

There was no other suspect. Plaintiff herein did not ask for an arrest as he is the Minor

Child's father and/or she was so psychologically abused to still have hope for an

explanation other than a threat on her life. The American Father has incessantly filed Ex

Parte Motions for Sole Custody and Immediate Suspension of Access and fourteen (14)



                                              8
       Case 3:19-cv-00966-VLB Document 1 Filed 06/21/19 Page 9 of 12



arrest attempts in a series of failed attempts to isolate, coercively control and remove the

minor child from Plaintiff as a form of ongoing domestic violence and coercive control.

However, only Plaintiff has been evaluated and analyzed by quasi-judicial officers and/or

in court orders for purportedly not fostering and encouraging the parent-child

relationship. There is sexual discrimination in the application of the best interest’s

criteria.

17. Plaintiff has endured Discrimination via coercive control, isolation and financial

abuse being rewarded by the State Courts. Plaintiff has been forced to reside in the State

of Connecticut to facilitate Shared Parenting to accommodate American Father’s former

job, to the detriment of Plaintiff’s job, family, culture and survival. Plaintiff herein is

given nothing in exchange and forced to sacrifice to the point of unsustainable living

conditions.

18. In generality, The State of Connecticut, vicariously for its Judicial Officers, Quasi-

Judicial Officers and duly licensed Officers of its Courts, has become a forum for abuse

by officers of the court in lieu of law. Mothers who report being survivors of domestic

abuse to the Family Courts, regularly and frequently lose custody of their children in a

further form of abuse and coercive control. Seventy three (73) names of Mothers whom

Plaintiff is familiar with shall be provided to the court under seal who all reported abuse

only to lose custody by Family Court being used as a forum for more abuse, fraud and

gas-lighting. Mothers who co-operate with law enforcement about abuse are penalized. In

Ajai Bhatia v. Marlene Debek No. 18000 (Connecticut Supreme Court, 2008) the Courts

awarded $3,544,500.00 to an abusive Man to be paid by a destitute Mother for believing

her daughter that she had been abused. A jury had been deadlocked on a criminal trial

                                             9
      Case 3:19-cv-00966-VLB Document 1 Filed 06/21/19 Page 10 of 12



related to that abuse and there was no retrial as the daughter did not wish to testify again.

Mothers who see their children after the court orders transfers of custody away from them

to abusers have been incarcerated. The eight (8) names of Mothers whom Plaintiff is

familiar with their incarcerations for trying to see their children against allegations of

alienation (versus abuse and neglect) shall be provided to the court under seal. Many

parents and children have died on account of the profitization of abuse by officers of the

court which the State of Connecticut has allowed. This includes, but is not limited to,

Michael L. Bochicchio Jr., Donna L. Bochicchio, Jonathan Weigand and, upon

information and belief, Jennifer Dulos. Many mothers have died and children have

contemplated suicide from the unfettered level of legal abuse that the State of

Connecticut Family Court permit and encourage.

19.    It is submitted that this profitization of abuse and forced transfers of children

comes close to the legal definition of Genocide as defined by the International Criminal

Courts. To wit “deliberately inflicting on the group conditions of life calculated to bring

about its physical destruction in whole or in part... or forcibly transferring children of the

group to another group...”. It falls within the definition of inhumanity [against vulnerable

seeking relief from domestic violence and coercive control]. To wit it constitutes

“violations committed as part of a large-scale attack against any civilian population.

The… forms of crimes against humanity listed in the Rome Statute include ...

imprisonment... particularly of women and children... [psychological] torture” .

20. It is respectfully submitted that Plaintiff’s claims are not barred by the Family

Relations Exception to jurisdiction in diversity cases because this involves a question of

International Fundamental Human Rights under the Alien Tort Claims Act.



                                             10
     Case 3:19-cv-00966-VLB Document 1 Filed 06/21/19 Page 11 of 12



21. A prior action against the State of Connecticut for violation of basic human rights

under the Alien Tort Claims Act was dismissed without prejudice to refiling for non-

service in 2014. The State restrictions on humane conditions of life has continued for

eight (8) years to date.



       WHEREFORE it is prayed that the Honorable Court enter Judgment under the

Alien Tort Claims Act in Favor of Plaintiff for the damages from the torts she has

endured by State Actors.      The relief requested is for the Defendant to move forward and

enter orders:

       (i)      striking down the duly executed memorandum of understanding to prima

                facie discriminate against Mothers;

       (ii)     compelling the State of Connecticut to stop rewarding and encouraging

                domestic violence, isolation and coercive control as Family Court

                strategies;

       (iii)    striking down any and all restrictions on travel to isolate and control

                Plaintiff and the minor child from seeing family and experiencing culture

                in Ireland; and

       (iv)     for such other further and different relief as to this court seems just proper

                and equitable.
Dated: June 21, 2019
       Farmington, Connecticut
                                                      ___________________________
                                                Colleen “Kerwick” Ni Chairmhaic, Esq.
                                                      Juris No. CN28114
                                                      Juris No (NY) 4001582
                                                      1748 Farmington Ave,
                                                      Unionville, Connecticut 06085
                                                      Tel: 917-439-0836
                                              11      attorneycolleenkerwick@aol.c
                                                      om
Case 3:19-cv-00966-VLB Document 1 Filed 06/21/19 Page 12 of 12




                              12
